Exhibit 10.1

 

FORM OF SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made as of September 27,
2017 by and between China Commercial Credit Inc., a Delaware corporation (the
“Company”) and each of the Investors whose names are set forth on the Schedule
of Investors attached hereto (individually, an “Investor” and collectively, the
“Investors”).

 

W I T N E S S E T H :

 

WHEREAS, the Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and

 

WHEREAS, each Investor wishes to purchase, and the Company wishes to sell, upon
the terms stated in this Agreement, (i) the aggregate number of shares of Common
Stock, set forth opposite such Investor’s name in column (3) on the Schedule of
Investors (collectively, the “Shares”) and (ii) warrants (the “Warrants”) to
initially acquire up to the aggregate number of shares of Common Stock set forth
opposite such Investor’s name in column (4) on the Schedule of Investors (all
shares of Common Stock acquirable upon exercise or exchange of the Warrants,
collectively, the “Warrant Shares”), as evidenced by the warrant certificate in
the form attached hereto as Exhibit A, and which Warrants shall be issued to
such Investor for no additional consideration;

 

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.           Definitions. In addition to those terms defined above and elsewhere
in this Agreement, for the purposes of this Agreement, the following terms shall
have the meanings set forth below:

 

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing Date” has the meaning set forth in Section 3.

  

“Company Plan” means any “employee benefit plan” (within the meaning of section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), whether or not subject to ERISA), “multiemployer plans” (within the
meaning of ERISA section 3(37)), and all stock purchase, stock option, phantom
stock or other equity-based plan, severance, employment, collective bargaining,
change-in-control, fringe benefit, bonus, incentive, deferred compensation,
supplemental retirement, health, life, or disability insurance, dependent care
and all other employee benefit and compensation plans, agreements, programs,
policies or other arrangements, whether or not subject to ERISA, whether formal
or informal, written or oral, legally binding or not, under which any current or
former employee, director or consultant of the Company or its Subsidiaries (or
any of their dependents) has any present or future right to compensation or
benefits or the Company or its Subsidiaries sponsors or maintains, is making
contributions to or has any present or future liability or obligation
(contingent or otherwise) or with respect to which it is otherwise bound.



 



 

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after having conducted a
reasonable inquiry.

  

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).

 

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Governmental Entity” means any federal, state, local or foreign government or
subdivision thereof or any other governmental, administrative, judicial,
arbitral, legislative, executive, regulatory or self-regulatory authority,
instrumentality, agency, commission or body.

  

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

 

“Lock-up Period” has the meaning set forth in Section 6.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.

 

“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound which is
material to the business of the Company and its Subsidiaries, taken as a whole,
including those that have been filed or were required to have been filed as an
exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.

        

“Nasdaq” means The Nasdaq Capital Market.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Per Share Purchase Price” equals $1.81, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.

 

“SEC Filings” has the meaning set forth in Section 4.6.

 

“Shares” has the meaning set forth in the Recitals above.

 

“Securities” means the Shares, the Warrants and the Warrant Shares. 

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 

“Transaction Documents” means this Agreement, the Warrants and all exhibits and
schedules hereto and thereto. 

 

2 

 



“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Investors at the Closing in accordance with the terms of the Agreement, in
the form of Exhibit A attached hereto.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

2.           Purchase and Sale of the Securities. Subject to the terms and
conditions of this Agreement, on the Closing Date, the Investors shall purchase,
and the Company shall sell and issue to the Investors, the Securities in
exchange for the aggregate Purchase Price as specified in Section 3 below.

 

3.           Closing.

 

3.1       The closing (the “Closing”) of the transactions contemplated by this
Agreement shall take place at the offices of Hunter Taubman Fisher & Li LLC in
New York, New York, on the delivery of executed copies of this Agreement by all
the parties and other deliveries as set forth in Section 3, or such other date
and time as the Parties may mutually determine (the “Closing Date”).

 

3.2       On or prior to the Closing Date, (i) each Investor shall pay its
respective Purchase Price which shall be the result of the number of shares of
Common Stock set forth in column (3) on the Schedule of Investors multiplied by
the Per Share Purchase Price to the Company, by wire transfer of immediately
available funds in accordance with the Company’s written wire instructions, and
(ii) the Company shall (A) cause its transfer agent to issue the Shares to such
Investor or its designee(s) such aggregate number of Common Stock that such
Investor is purchasing as is set forth opposite such Investor’s name in column
(3) on the Schedule of Investors, (B) deliver to each Investor a warrant
certificate, in the form attached hereto as Exhibit A, pursuant to which such
Investor shall have the right to initially acquire up to the number of Warrant
Shares as is set forth opposite such Investor’s name in column (4) on the
Schedule of Investors.

 

3.3       Closing conditions:

 

(a)        The representations and warranties of the Company and the Investors
contained in this Agreement shall be true and correct as of the date of this
Agreement and as of the Closing Date as if made on and as of the Closing Date
(except to the extent expressly made as of an earlier date, in which case as of
such earlier date).

 

(b)       No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(c)       The Investor shall have delivered to the Company: (i) this Agreement
duly executed, including a completed Exhibit B-1; and (ii) such Investor’s
Purchase Price by wire transfer to the account as specified in writing by the
Company.

 

 

4.           Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors that, except as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”) or in
the SEC Filings:

 

4.1           Organization, Good Standing and Qualification. Each of the Company
and its Subsidiaries is a corporation or other organization duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite corporate or other power and authority to
carry on its business as now conducted and to own or lease its properties. Each
of the Company and its Subsidiaries is duly qualified to do business as a
foreign corporation or other organization and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property makes such qualification or leasing necessary unless the failure to so
qualify or to be in good standing has not had and could not reasonably be
expected to have a Material Adverse Effect

 

4.2           Authorization. The Company has full power and authority, and all
requisite action has been taken on the part of the Company, its officers,
directors and stockholders necessary for (i) the authorization, execution and
delivery of the Transaction Documents, (ii) the authorization of the performance
of all obligations of the Company hereunder or thereunder, and (iii) the
authorization, issuance and delivery of the Securities. The Transaction
Documents constitute, or upon the execution and delivery thereof by the Company
will constitute, the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and to general equitable principles.

3 

 



  

4.3           Capitalization. Schedule 4.3 sets forth (a) the authorized capital
stock of the Company; (b) the number of shares of capital stock issued and
outstanding; (c) the number of shares of capital stock issuable pursuant to the
Company’s stock plans and the number of options or other awards outstanding
under such plans; and (d) the number of shares of capital stock issuable and
reserved for issuance pursuant to securities (other than the Securities)
exercisable for, or convertible into or exchangeable for any shares of capital
stock of the Company. All of the issued and outstanding shares of the Company’s
capital stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights. Except as described on Schedule
4.3, all of the issued and outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights, were issued in full compliance
with applicable state and federal securities law and any rights of third parties
and are owned by the Company, beneficially and of record, subject to no lien,
encumbrance or other adverse claim. Except as described on Schedule 4.3, no
Person is entitled to pre-emptive or similar statutory or contractual rights
with respect to any securities of the Company. Except as described on Schedule
4.3, there are no outstanding warrants, options, convertible securities or other
rights, agreements or arrangements of any character under which the Company or
any of its Subsidiaries is or may be obligated to issue any equity securities of
any kind and except as contemplated by this Agreement, neither the Company nor
any of its Subsidiaries is currently in negotiations for the issuance of any
equity securities of any kind. Except as described on Schedule 4.3, there are no
voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among the Company and any of the
security holders of the Company relating to the securities of the Company held
by them. Except as described on Schedule 4.3 , no Person has the right to
require the Company to register any securities of the Company under the 1933
Act, whether on a demand basis or in connection with the registration of
securities of the Company for its own account or for the account of any other
Person.

 

The issuance and sale of the Securities hereunder will not obligate the Company
to issue shares of Common Stock or other securities to any other Person (other
than the Investors) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security.

 

The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

 

4.4           Valid Issuance. The Securities have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws; when the Shares and Warrant Shares are
issued in accordance with the terms hereof and thereof, the holders will be
entitled to all rights accorded to a holder of Common Stock and will be the
record and beneficial owners of all of such securities and have good and valid
title to all of such securities, free and clear of all encumbrances.

   

4.5           Consents. The execution, delivery and performance by the Company
of the Transaction Documents and the offer, issuance and sale of the Securities
require no consent of, action by or in respect of, or filing with, any Person or
Governmental Entity other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods..

 

4.6           Delivery of SEC Filings. The Company has made available to the
Investors through the EDGAR system, true and complete copies of the Company’s
most recent Annual Report on Form 10-K for the fiscal year ended December 31,
2016 (the “10-K”), and all other reports filed by the Company pursuant to the
1934 Act since the filing of the 10-K and prior to the date hereof
(collectively, the “SEC Filings”).

 

4.7           Use of Proceeds. The net proceeds of the sale of the Securities
hereunder shall be used by the Company for general corporate purposes, payment
of the transactional expenses related to the acquisition of all of the
outstanding issued shares of Sorghum Investment Holdings Limited from certain
shareholders of Sorghum; and payment related to the securities class action and
derivative action previously disclosed in the SEC filings.

4 

 



 

4.8           No Material Adverse Change. Since December 31, 2016, except as
identified and described in the SEC Filings or as described on Schedule 4.8,
there has not been:

 

  (i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Annual Report on Form 10-K for the year ended December
31, 2016, except for changes in the ordinary course of business which have not
had and could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate;

 

  (ii) any declaration or payment of any dividend, or any authorization or
payment of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

 

  (iii) any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;

 

  (iv) any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of a material right or of a material debt owed to it;

 

  (v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or a Subsidiary, except in the ordinary course
of business and which is not material to the assets, properties, financial
condition, operating results or business of the Company and its Subsidiaries
taken as a whole (as such business is presently conducted and as it is proposed
to be conducted);

 

  (vi) any change or amendment to the Company’s Certificate of Incorporation or
Bylaws, or material change to any material contract or arrangement by which the
Company or any Subsidiary is bound or to which any of their respective assets or
properties is subject;

 

  (vii) any material labor difficulties or labor union organizing activities
with respect to employees of the Company or any Subsidiary;

 

  (viii) any material transaction entered into by the Company or a Subsidiary
other than in the ordinary course of business;

 

  (ix) the loss of the services of any executive officer, other key employee, or
material change in the composition or duties of the senior management of the
Company or any Subsidiary;

 

  (x) the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or

 

  (xi) any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

 

4.9           No Conflict, Breach, Violation or Default. The execution, delivery
and performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not (i) conflict with or result in a breach or
violation of any of the terms and provisions of, or constitute a default under
the Company’s Certificate of Incorporation or the Company’s Bylaws, both as in
effect on the date hereof (true and complete copies of which have been made
delivered to the Investors or made available to the Investors through the EDGAR
system), (ii) result in any material conflict with or material breach or
violation of any statute, rule, regulation or order of any Governmental Entity
or any court, domestic or foreign, having jurisdiction over the Company, any
Subsidiary or any of their respective assets or properties, or (iii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, result in the creation of any lien,
encumbrance or other adverse claim upon any of the properties or assets of the
Company or any Subsidiary or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any Material Contract, except for such as have not had and could
not reasonably be expected to have a Material Adverse Effect, individually or in
the aggregate.

5 

 



   

4.10           Title to Properties. Except as disclosed in the SEC Filings, the
Company and each Subsidiary has good and marketable title to all real properties
and all other properties and assets owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the SEC Filings, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.

 

4.11           Certificates, Authorities and Permits. The Company and each
Subsidiary possess adequate certificates, authorities or permits issued by
appropriate Governmental Entities necessary to conduct the business now operated
by it in all material respects, and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit necessary to conduct the business now
operated by it in all material respects.

 

4.12           Labor Matters.

 

(a)           The Company is not a party to or bound by any collective
bargaining agreements or other agreements with labor organizations. The Company
has not violated in any material respect any laws, regulations, orders or
contract terms, affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

 

         (b)           (i) There are no labor disputes existing, or to the
Company’s Knowledge, threatened, involving strikes, slow-downs, work stoppages,
job actions, disputes, lockouts or any other disruptions of or by the Company’s
employees, and to the Company’s Knowledge, the Company enjoys good labor and
employee relations with its employees.

 

4.13           Intellectual Property. The Company and its Subsidiaries own or
have the valid right to use all of the Intellectual Property that is necessary
for the conduct of the Company’s and each of its Subsidiaries’ respective
businesses as currently conducted or as currently proposed to be conducted.

  

4.14           Litigation. Except as disclosed in the SEC Filings, there are no
pending actions, suits or proceedings against or affecting the Company, its
Subsidiaries or any of its or their properties; and to the Company’s Knowledge,
no such actions, suits or proceedings are threatened or contemplated..

   

4.15           Financial Statements. The financial statements included in each
SEC Filing comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing (or to the extent corrected by a subsequent
restatement) and present fairly, in all material respects, the consolidated
financial position of the Company and its Subsidiaries as of the dates shown and
their consolidated results of operations and cash flows for the periods shown,
and such financial statements have been prepared in conformity with United
States generally accepted accounting principles applied on a consistent basis
(“GAAP”) (except as may be disclosed therein or in the notes thereto, and, in
the case of quarterly financial statements, as permitted by Form 10-Q under the
1934 Act). Except as set forth in the financial statements of the Company
included in the SEC Filings filed prior to the date hereof, neither the Company
nor any of its Subsidiaries has incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to. have a Material Adverse Effect.

  

4.16           Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or the Investors
for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of the Company, other
than as described in Schedule 4.16.

 

6 

 



 

4.17           No General Solicitation. Neither the Company nor any Person
acting on its behalf has conducted any general solicitation or general
advertising (as those terms are used in Regulation D) in connection with the
offer or sale of any of the Securities.

 

4.21           No Integrated Offering. Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(a)(2) for the exemption from registration
for the transactions contemplated hereby or would require registration of the
Securities under the 1933 Act.

 

4.22           Private Placement. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 5, no registration under the
1933 Act is required for the offer and sale of the Securities by the Company to
the Investors as contemplated hereby. Based in part on the accuracy of the
representations of the Investors in Section 5, and subject to timely applicable
Form D filings pursuant to Regulation D of the 1933 Act with the SEC and
pursuant to applicable state securities laws, the offer, sale and issuance of
the Securities to be issued pursuant to and in conformity with the terms of this
Agreement, will be issued in compliance with all applicable federal and state
securities laws. Neither the Company nor any of its affiliates, nor any person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D under the 1933 Act)
in connection with the offer or sale of any of the Securities.

 

4.23           Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).

 

4.24           Investment Company. The Company is not required to be registered
as, and is not an Affiliate of, and immediately following the Closing will not
be required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

4.25       Acknowledgment Regarding Investors’ Purchase of Securities. The
Company acknowledges and agrees that each of the Investors is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Investor is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Investor or any of their respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated thereby is merely
incidental to the Investors’ purchase of the Securities. The Company further
represents to each Investor that the Company’s decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives

 

 5.           Representations and Warranties of the Investors. Each Investor
hereby makes the following representations and warranties to the Company as of
the date hereof, with respect solely to itself and not with respect to any other
Investor:

 

5.1           Organization and Existence. If the Investor is an entity, such
Investor is a corporation, partnership or limited liability company duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

 

5.2           Authorization. The execution, delivery and performance by each
Investor of the Transaction Documents has been duly authorized and each will
constitute the valid and legally binding obligation of each Investor,
enforceable against the Investor in accordance with their respective terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally and to general equity principles.

 

5.3           Purchase Entirely for Own Account. Each Investor is acquiring the
Securities solely for its own account for the purpose of investment and not with
a view to or for sale in connection with a distribution. The Investor does not
have any present intention of selling, granting any participation in, or
otherwise distributing the same in violation of the 1933 Act without prejudice,
however, to the Investor’s right at all times to sell or otherwise dispose of
all or any part of such Securities in compliance with applicable federal and
state securities laws. Nothing contained herein shall be deemed a representation
or warranty by any Investor to hold the Securities for any period of time. The
Investor is not a broker-dealer registered with the SEC under the 1934 Act or an
entity engaged in a business that would require it to be so registered.

7 

 



  

5.4           Investment Experience. Each Investor acknowledges that it can bear
the economic risk and complete loss of its investment in the Securities and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby. Each Investor further acknowledges that the purchase of the Securities
involves substantial risks.

 

5.5           Disclosure of Information. Each Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities as such
Investor or such Investor’s qualified representative have found necessary to
make an informed investment decision to purchase the Securities hereunder. Each
Investor represents that such Investor has reviewed the Commission Documents and
has been given full and complete access to the Company for the purpose of
obtaining such information as such Investor or its qualified representative has
reasonably requested in connection with the decision to purchase the Securities.
Each Investor acknowledges that it has access to the Company’s publicly
available reports and registration statements filed with the Commission prior to
the Closing via the internet at www.sec.gov. The Investor is satisfied that it
has received adequate information with respect to all matters which it or its
advisors, if any, consider material to its decision to make this investment.
Neither such inquiries nor any other due diligence investigation conducted by
Investor shall modify, limit or otherwise affect an Investor’s right to rely on
the Company’s representations and warranties contained in this Agreement.

 

5.6           Restricted Securities. Each Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.

 

5.7           Legends. Each Investor understands that, except as provided below,
certificates evidencing the Securities shall bear the following or any similar
legend:

 

(a)           “The securities represented hereby have not been registered with
the Securities and Exchange Commission or the securities commission of any state
in reliance upon an exemption from registration under the Securities Act of
1933, as amended, and, accordingly, may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”

 

(b)           If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.

 

5.8           Investors Status. At the time each of the Investors was offered
the Securities, each was, and at the date hereof is an “accredited Investors” as
defined in Rule 501(a) under the 1933 Act. The Investor is not, and is not
required to be registered as, a registered broker dealer registered under
Section 15(a) of the 1934 Act, or a member of the Financial Industry Regulatory
Authority, Inc. (“FINRA”) or an entity engaged in the business of being a broker
dealer. Except as otherwise disclosed in writing to the Company on or prior to
the date of this Agreement, the Investor is not affiliated with any broker
dealer registered under Section 15(a) of the 1934 Act, or a member of FINRA or
an entity engaged in the business of being a broker dealer. After giving effect
to the purchase of the Securities hereunder, the Investor, together with its
Affiliates, will not beneficially own more than 19.9% of the Company’s
outstanding Common Stock or voting power.

  

5.9           No General Solicitation. The Investor did not learn of the
investment in the Securities as a result of any general solicitation or general
advertising.

8 

 



 

5.10           Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or the Investors
for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of the Investors.

 

5.11           No Undisclosed Relationship. The Investor does not have any
business or personal relationship with any person or group that has filed a
Schedule 13D or Schedule 13G with the SEC in respect of the Company’s securities
at any time.

 

5.12            Rule 144. Such Investor understands that the Securities must be
held indefinitely unless the Shares or Warrant Shares are registered under the
1933 Act or an exemption from registration is available. Such Investor
acknowledges that such Investor is familiar with Rule 144, of the rules and
regulations of the Commission, as amended, promulgated pursuant to the 1933 Act
(“Rule 144”), and that such person has been advised that Rule 144 permits
resales only under certain circumstances. Such Investor understands that to the
extent that Rule 144 is not available, such Investor will be unable to sell any
Securities without either registration under the 1933 Act or the existence of
another exemption from such registration requirement.

5.13       General. Such Investor understands that the Securities are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein in order to
determine the applicability of such exemptions and the suitability of such
Investor to acquire the Securities.

5.14       Independent Investment. Except as may be disclosed in any filings
with the SEC by the Investors under Section 13 and/or Section 16 of the 1934
Act, no Investor has agreed to act with any other Investor for the purpose of
acquiring, holding, voting or disposing of the Securities purchased hereunder
for purposes of Section 13(d) under the 1934 Act, and each Investor is acting
independently with respect to its investment in the Securities.

 

5.15       No Conflicts. The execution, delivery and performance of this
Agreement and each of the other Transaction Documents to which such Investor is
a party and the consummation by such Investor of the transactions contemplated
hereby and thereby or relating hereto do not and will not (i) result in a
violation of such Investor’s charter documents, bylaws, operating agreement,
partnership agreement or other organizational documents or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which such Investor is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Investor or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on such Investor). Such Investor is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or any other
Transaction Document to which such Investor is a party or to purchase the
Securities in accordance with the terms hereof, provided, that for purposes of
the representation made in this sentence, such Investor is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.

 

5.16       Additional Representations and Warranties of Accredited Investors.
Each Investor indicating that such Investor is an Accredited Investor, severally
and not jointly, further makes the representations and warranties to the Company
set forth on Exhibit B-1.

 

5.17       Confidential Information. Each Investor agrees that such Investor and
its employees, agents and representatives will keep confidential and will not
disclose, divulge or use (other than for purposes of monitoring its investment
in the Company) any confidential information which such Investor may obtain from
the Company pursuant to financial statements, reports and other materials
submitted by the Company to such Investor pursuant to this Agreement, unless
such information is (i) known to the public through no fault of such Investor or
his or its employees or representatives; (ii) becomes part of the public domain
other than by a breach of this Agreement; (iii) becomes known by the action of a
third party not in breach of a duty of confidence; or (iv) is required to be
disclosed to a third party pursuant to any applicable law, government
resolution, or decision of any court or tribunal of competent jurisdiction;
provided, however, that a Investor may disclose such information (i) to its
attorneys, accountants and other professionals in connection with their
representation of such Investor in connection with such Investor’s investment in
the Company, (ii) to any prospective permitted transferee of the Securities, or
(iii) to any general partner or affiliate of such Investor, so long as the
prospective transferee agrees to be bound by the provisions of this Section
5.17.

9 

 



 

6.           Lock-up 

 

Each of the Investors hereby agrees that until the earlier occurrence of (i) the
completion of a Qualified Transaction (as hereinafter defined) or (ii) the first
anniversary of the Closing Date (such earlier date, the “Lock-Up Expiration
Date” and such period as the “Lock-up Period”), the Investor shall not, directly
or indirectly, issue, sell, offer or agree to sell, grant any option for the
sale of, pledge, enter into any swap, derivative transaction or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any shares of Common Stock acquired and
beneficially owned by the Investor (whether any such transaction is to be
settled by delivery of common shares, other securities, cash or other
consideration) or otherwise dispose (or publicly announce the Investor’s
intention to do any of the foregoing) of, directly or indirectly, any such
Securities. Notwithstanding the foregoing, the Investor may during the Lock-up
Period transfer any Common Stock beneficially owned by the Investor (a) to any
Affiliate of the Investor who agrees to be bound by the provisions hereof or (b)
solely for bona fide estate planning purposes of an Investor’s Affiliate. The
obligations of the Investor under this Section 6 shall terminate upon the
expiration of the Lock-up Period. For purposes hereof, a “Qualified Transaction”
shall mean any transaction which results in the Company completing (i) a public
or private offering with an aggregated gross proceeds of $20,000,000; (ii) a
merger with or acquisition by or of an entity with a market value or enterprise
value higher than that of the Company as of December 31, 2016; or (iii) any
merger with, or sale of assets to a Company that results in such entity owning
more than 50% of the Company’s capital stock or owning more than 50% of the
Company’s assets as of December 31, 2016.

 

7.           Survival and Indemnification.

 

7.1           Survival. The representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing of the
transactions contemplated by this Agreement for a period of three (3) years
following the Closing Date.

 

7.2           Indemnification. The Company agrees to indemnify and hold harmless
the Investors and its Affiliates and their respective directors, officers,
trustees, partners, members, managers, employees and agents, and their
respective successors and assigns, from and against any and all losses, claims,
damages, liabilities and expenses (including without limitation reasonable
attorney fees and disbursements and other expenses incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents. Each Investor severally
but not jointly agrees to indemnify and hold harmless the Company and its
directors, officers, affiliates, agents, successors and assigns from and against
any and all losses, liabilities, deficiencies, costs, damages and expenses
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by the Company as a result of any breach of the
representations, warranties or covenants made by such Investor herein. The
maximum aggregate liability of each Investor pursuant to its indemnification
obligations under this Article 7 shall not exceed the portion of the Purchase
Price paid by such Investor hereunder. In no event shall any “Indemnified Party”
(as defined below) be entitled to recover consequential or punitive damages
resulting from a breach or violation of this Agreement.

 

7.3           Conduct of Indemnification Proceedings. Any person entitled to
indemnification (the “Indemnified Party”) hereunder shall (i) give prompt notice
to the indemnifying party of any claim with respect to which it seeks
indemnification and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party at any
time within twenty (20) days after such notice is provided and conditioned on
the indemnifying party assuming full responsibility for any Losses resulting
from such claim; provided that any person entitled to indemnification hereunder
shall have the right to employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such person unless (a) the indemnifying party has agreed to pay such
fees or expenses, or (b) the indemnifying party shall have failed to assume the
defense of such claim and employ counsel reasonably satisfactory to such person
or (c) in the reasonable judgment of any such person, based upon written advice
of its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.

10 

 



  

8.           Miscellaneous.

 

8.1           Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investors,
as applicable, provided, however, that the Investors may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate; provided,
that such Affiliate agrees to the restrictions set forth in Section 6. The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties. Without limiting
the generality of the foregoing, in the event that the Company is a party to a
merger, consolidation, share exchange or similar business combination
transaction in which the Common Stock is converted into the equity securities of
another Person, from and after the effective time of such transaction, such
Person shall, by virtue of such transaction, be deemed to have assumed the
obligations of the Company hereunder, the term “Company” shall be deemed to
refer to such Person and the term “Securities” shall be deemed to refer to the
securities received by the Investors in connection with such transaction.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

8.2           Counterparts; Faxes; Email. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
be delivered by facsimile or other form of electronic transmission, including
the sending of an electronic scan of an original by email, which shall be deemed
an original.

 

8.3           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

8.4           Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telecopier or email, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited with the United
States Postal Service in first class mail, postage prepaid, and (iv) if given by
an internationally recognized overnight air courier, then such notice shall be
deemed given one Business Day after delivery to such carrier in the United
States. All notices shall be addressed to the party to be notified at the
address as follows, or at such other address as such party may designate by ten
days’ advance written notice to the other party:

  

If to the Company:

No.1 Zhongying Commercial Plaza,Zhong Ying Road,

Wujiang, Suzhou, Jiangsu Province

People’s Republic of China

Attention: Long Yi

Fax:              

 

With a copy to:

Hunter Taubman Fischer & Li, LLC

1450 Broadway, Floor 26

New York, NY 10018

Telephone: (212) 530-2210

Facsimile: (212) 202-6380

Email: jwu@htflawyer.com

Attention: Joan Wu Esq. 

 

If to the Investor:

Address on the signature page  

 



11 

 

8.5           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investors. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon the
parties hereto and their respective successors and permitted assigns.

 

8.6           Publicity. Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Investors without the prior consent of the Company (in the
case of a release or announcement by the Investors) or the Investors (in the
case of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. By 8:30 a.m. (New York City
time) on the trading day immediately following the execution and delivery of
this Agreement, the Company shall (i) issue a press release disclosing the
execution of this Agreement and describing the transactions contemplated hereby
and by the other Transaction Documents and (ii) file a Current Report on Form
8-K attaching the press release described in the foregoing sentence as well as
copies of the material Transaction Documents. In addition, the Company will make
such other filings and notices in the manner and time required by the SEC or
Nasdaq.

 

8.7           Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.

 

8.8           Entire Agreement. This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.

 

 

8.9           Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

8.10           Construction. The parties agree that they and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto.

 

8.11        Specific Enforcement. The Company and the Investors acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement or the other Transaction Documents were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement or
the other Transaction Documents and to enforce specifically the terms and
provisions hereof or thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.   

12 

 



 

8.12       Replacement of Securities. If any certificate or instrument
evidencing any Security is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Security. If a replacement
certificate or instrument evidencing any Security is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

8.13       Currency. Unless otherwise indicated, all dollar amounts referred to
in this Agreement are in United States Dollars (“US Dollars”). All amounts owed
under this Agreement or any Transaction Document shall be paid in US Dollars.

 

8.14       Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

 

[Signature Page Follows]

 

 

13 

 



IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

The Company:   CHINA COMMERCIAL CREDIT INC.           By:    Name: Long Yi  
Title:   CFO                                

 

 

14 

 



[INVESTOR SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Investor:       Signature of Authorized Signatory of Investor:      
Name of Authorized Signatory:       Title of Authorized Signatory:       Email
Address of Authorized Signatory:       Facsimile Number of Authorized Signatory:
     

Address for Notice to Investor:

 

  

Address for Delivery of Securities to Investor (if not same as address for
notice):

 

__________________________________________

 

Purchase Price: ___________

 

Shares: ____________

 

Warrant Shares: __________________

 



15 

